             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LUCILLE ANDERSON, et al.,

       Plaintiffs,

v.                                            CIVIL ACTION

BRAD RAFFENSPERGER, in his                    FILE NO. 1:20-CV-03263-MLB
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

       Defendants.


                     NOTICE OF FILING SUPPLEMENTAL
                     DECLARATION OF KRISTI ROYSTON

      Pursuant to the Court’s Order [Doc. 125] authorizing Defendants to

provide “additional information about changes made in light of the June 2020

primary,” the Gwinnett County Defendants submit the attached

Supplemental Declaration of Kristi Royston, outlining additional changes

made to the election processes in Gwinnett County after the June 9 primary.

This additional declaration should assist the Court as it considers the various

pending motions.

      Respectfully submitted this 5th day of October, 2020.

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson

                                        -1-
Georgia Bar No. 515411
btyson@taylorenglish.com
Bryan F. Jacoutot
Georgia Bar No. 668272
bjacoutot@taylorenglish.com
Loree Anne Paradise
Georgia Bar No. 382202
lparadise@taylorenglish.com
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
770.434.6868 (telephone)

Counsel for Defendants




 -2-
                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing NOTICE OF FILING SUPPLEMENTAL DECLARATION OF

KRISTI ROYSTON has been prepared in Century Schoolbook 13-point, a

font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                     -3-
